Citation Nr: 1222361	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Regarding the Veteran's claim for an acquired psychiatric disorder, while the Veteran has claimed entitlement to service connection for PTSD, there are other psychiatric diagnoses of record, such as depressive disorder and adjustment disorder with mixed anxiety and depressed mood.  Given the Veteran's description of his claim for PTSD and the information of record, the Board finds that the claim encompasses any acquired psychiatric disorder reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for PTSD as encompassing any acquired psychiatric disorder, to include PTSD, as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim on appeal must be remanded for the following reasons.

As reflected in a March 2007 statement, as well as comments in the Veteran's substantive appeal, the Veteran asserts that he currently has PTSD due to the in-service stressor of witnessing wounded and deceased soldiers transported in vehicles that the Veteran was responsible for servicing as a mechanic.  A September 2007 VA examination report noted that the Veteran recounted finding blood and body parts in these vehicles, which the Veteran was required to clean.  The Veteran also asserts that he witnessed another soldier commit suicide.  The record also reflects that the Veteran served in Vietnam and participated in the Vietnam Counteroffensive Phase II.

Both VA examinations of record failed to diagnose the Veteran with PTSD because he did not meet the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  In September 2007, the evaluating physician concluded that the Veteran had an adjustment disorder with mixed anxiety and depressed mood, with alcohol abuse.  In January 2012, the evaluating physician diagnosed the Veteran with depressive disorder.

In Clemons the Court of Appeals for Veterans Claims held that a claim for PTSD should not be limited to a claim only for that disability but must also be considered as a claim for any psychiatric disorder reasonably raised by the record.  In this case, therefore, the Veteran's claim for entitlement to service connection for PTSD also encompasses the non-PTSD disorders with which the Veteran has been diagnosed.  Accordingly, the Board finds the prior VA examinations inadequate to disposition of this claim because they did not address the etiology of the non-PTSD disorders. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Regarding the claim for an acquired psychiatric disorder to include PTSD, as noted above, the medical record reflects psychiatric diagnoses other than PTSD, and most recently of depressive disorder.  However, the Veteran has not been afforded a psychiatric examination to determine whether any such acquired psychiatric disorder might be related to his service.  Thus, the Veteran should be afforded such an examination.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the record reflects that the Veteran has received treatment from the VA Medical Center (VAMC) in Tuskegee, Alabama.  The most recent such records associated with the claims file are dated in February 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, any treatment records from the Tuskegee VAMC dated from February 2007 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder from the VAMC in Tuskegee, dated from February 2007 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has PTSD or any other acquired psychiatric disorder.  If any such PTSD or acquired psychiatric disorder is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include fear of hostile military or terrorist activity.

Fear of hostile military or terrorist activity means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


